    Case 4:20-cr-00269-Y Document 64 Filed 09/21/21             Page 1 of 2 PageID 650


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION


UNITED STATES OF AMERICA                          §
                                                  §
VS.                                               §      ACTION NO. 4:20-CR-269-Y
                                                  §
ERIC PRESCOTT KAY (1)                             §

                            ORDER GRANTING MOTION IN LIMINE

        Pending before the Court is the government's Motion in Limine

(doc. 34).            As of the date of this order, there has been no

response in opposition to the motion. See N.D. TEX. CRIM. R. 47.1(e)
(requiring response within fourteen days after motion filed).

After review of the motion, the Court concludes that it should be

and    hereby       is     GRANTED,        in   that   the   parties,   their   counsel,

representatives, and witnesses shall not mention or allude to the

following matters without first approaching the bench and obtaining

a ruling from the Court outside of the hearing of the jury that

evidence about such matters is admissible:

        (1) that Dr. Marc Krouse, medical examiner, may have made
        mistakes in other autopsy reports or was referred to the
        Dallas    County   District    Attorney's   Office    for
        investigation;

        (2) the sentence of imprisonment the defendant might
        receive if found guilty, the risk of incarceration the
        defendant faces, the conditions in prison, or the impact
        any sentence may have upon his family, if convicted;

        (3) what the defendant would testify to or say, unless
        and until the defendant waives his Fifth Amendment
        privilege and testifies at trial;

        (4) the defendant's prior good acts or his lack of
        criminal history;

        (5) that the government may have violated its discovery

ORDER GRANTING MOTION IN LIMINE - Page 1
TRM/chr
    Case 4:20-cr-00269-Y Document 64 Filed 09/21/21   Page 2 of 2 PageID 651


        or Brady obligations;

        (6) that the defendant is not guilty because the
        government did not indict others who participated in the
        alleged conspiracy;

        (7) the decedent's alleged use of marijuana or other
        controlled substances other than the drug use that led to
        the specific event in this case.

        SIGNED September 21, 2021.

                                           ____________________________
                                           TERRY R. MEANS
                                           UNITED STATES DISTRICT JUDGE




ORDER GRANTING MOTION IN LIMINE - Page 2
TRM/chr
